 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID LEE BROCK,                               CASE NO. 1:17-cv-01610-LJO JLT (PC)

12                   Plaintiff,                      ORDER DENYING WITHOUT PREJUDICE
                                                     MOTION FOR ISSUANCE OF SUBPOENA
13           v.                                      (Doc. 16)
14    TUOLUMNE COUNTY SHERIFFS,                      THIRTY-DAY DEADLINE
      DOES 1-3,
15

16                   Defendants.

17

18          The Court granted Plaintiff permission to conduct limited discovery to determine the true

19   identities of Doe 1 and Doe 3. (See Doc. 14 at 6.) In response, plaintiff served two sets of

20   interrogatories on non-party Tuolumne County Sheriff’s Office pursuant to Federal Rule of Civil

21   Procedure 33. Plaintiff’s operative pleading, however, does not identify the Tuolumne County

22   Sheriff’s Office as a defendant. Thus, Rule 33, which concerns interrogatories to parties, is not

23   the proper vehicle through which to obtain information regarding the identities of Does 1 and 3

24   from a non-party.

25          Rule 45 of the Federal Rules of Civil Procedure permits issuance of subpoenas to obtain

26   discovery from non-parties equivalent to discovery from parties under Rule 34. See Adv. Comm.

27   Note to 1991 Amendment to Fed. R. Civ. P. 45. Rule 34 governs discovery of designated

28   documents, electronically stored information, and designated tangible things subject to the
 1   provisions of Federal Rule of Civil Procedure 26(b). Rule 26(b)(1) establishes the scope of

 2   discovery, stating in pertinent part:

 3          Parties may obtain discovery regarding any nonprivileged matter that is relevant to
            any party’s claim or defense and proportional to the needs of the case, considering
 4          the importance of the issues at stake in the action, the amount in controversy, the
            parties' relative access to relevant information, the parties' resources, the importance
 5          of the discovery in resolving the issues, and whether the burden or expense of the
            proposed discovery outweighs its likely benefit. Information within this scope of
 6          discovery need not be admissible in evidence to be discoverable.
 7   Fed. R. Civ. P. 26(b). These standards mean that the Court may grant a request by plaintiff to

 8   issue a Rule 45 subpoena to a properly identified non-party to discover information that is

 9   relevant to the party’s claims or defenses, is not burdensome, is not within plaintiff’s reasonable

10   access, and is based upon a sufficient showing of the importance of the information.

11          The Court will therefore construe plaintiff’s motion to compel as a motion for issuance of

12   a subpoena. This request is denied without prejudice pending the submission of a properly

13   completed subpoena. The Court will direct the Clerk’s office to send plaintiff a subpoena duces

14   tecum, which he shall complete and return to the Court. When completing this subpoena, plaintiff

15   shall specify exactly which documents he is seeking. The request must be specific enough to

16   determine what plaintiff seeks, i.e., the identity of Doe Defendants.

17          Once returned, the Court will decide if it has been properly prepared and is seeking proper

18   information and, if so, issue the subpoena to the correct entity for the production of documents. In

19   addition, plaintiff is only allowed to engage in discovery for the limited purpose of identifying

20   Doe Defendants. The identifying information that plaintiff previously gave the Court (each Doe’s
21   place of employment, location upon plaintiff’s arrival to the institution, appropriate dates, times,

22   and positions) should be used to narrow plaintiff’s request for documents.

23   ///

24   ///

25   ///

26   ///
27   ///

28                                                      2
 1          Accordingly, the Court ORDERS:

 2          1.      Plaintiff’s motion for issuance of a subpoena is DENIED;

 3          2.      The Clerk of Court shall send plaintiff a blank subpoena duces tecum. Within

 4   thirty days from the date of this Order, plaintiff shall complete the Subpoena and return it to the

 5   Court for review.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     November 5, 2018                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                      3
